       Case 1-19-01030-cec            Doc 13       Filed 06/12/19     Entered 06/12/19 11:14:56




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re                                                               Chapter 11

        4921 12th Avenue LLC,                                       Case no. 18-47256

                                    Debtor.
-----------------------------------------------------------x
4921 12th Avenue LLC,

                                   Plaintiff,

-against-                                                           Adv. Proc. 19-01030

Galster Funding, LLC,

                                    Defendant.
----------------------------------------------------------x

                                        AFFIDAVIT OF SERVICE

        Mark Frankel, being duly affirmed, deposes and says: I am over the age of eighteen years,
I reside in Nassau County, I am not a party herein, and on the 12th day of June, 2019, I caused to
be served a true copy of the Notice of Presentment and Proposed Order, upon the interested parties
listed below, at the address listed below, by Federal Express.

                                                                    s/ Mark Frankel

Affirmed before me this 19th
Day of June, 2019

s/Scott Krinsky
Notary Public
               Case 1-19-01030-cec          Doc 13     Filed 06/12/19      Entered 06/12/19 11:14:56



Mark Frankel

From:                 Mark Frankel
Sent:                 Wednesday, June 12, 2019 11:11 AM
To:                   'balisoklawyers@gmail.com'; David Fiveson (dfiveson@bffmlaw.com); 'alla@kachanlaw.com';
                      cec_hearings@nyeb.uscourts.gov
Subject:              1-19-01030-cec 4921 12th Avenue LLC v. Galster Funding LLC: Notice of Electronic Filing of Notice
                      of Presentment of Dismissal Order
Attachments:          Adv Proc. Dismissal Order-NOP-Filed.pdf


                                                          Top of Form


                                                  U.S. Bankruptcy Court

                                              Eastern District of New York

Notice of Electronic Filing

The following transaction was received from Mark A. Frankel entered on 6/12/2019 at 10:42 AM EDT and filed on
6/12/2019
Case Name:          4921 12th Avenue LLC v. Galster Funding LLC
Case Number:        1‐19‐01030‐cec
Document Number: 12

Docket Text:
Notice of Settlement of Proposed Order; Order to be settled for July 8, 2019 Filed by Galster Funding LLC. (Frankel,
Mark)

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:Adv Proc. Dismissal Order‐NOP.pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=979333796 [Date=6/12/2019] [FileNumber=21932407‐0
] [51714c40ac8212a1296426446663dea1b79d786267db916e399ad849ec33cc799d1
9184ae2867887c03e8e8d5110043dcfa9e6320432efcb8f10a893e2845af1]]


1‐19‐01030‐cec Notice will be electronically mailed to:

Joseph Y. Balisok on behalf of Plaintiff 4921 12th Avenue LLC
balisoklawyers@gmail.com, shalom@lawbalisok.com

David K Fiveson on behalf of Creditor Old Republic National Title Insurance Company
dfiveson@bffmlaw.com

David K Fiveson on behalf of Defendant Galster Funding LLC
dfiveson@bffmlaw.com

Mark A. Frankel on behalf of Defendant Galster Funding LLC
                                                              1
                Case 1-19-01030-cec       Doc 13      Filed 06/12/19   Entered 06/12/19 11:14:56


mfrankel@bfklaw.com, mark_frankel@yahoo.com;frankel.mark@gmail.com;frankelmr74702@notify.bestcase.com

1‐19‐01030‐cec Notice will not be electronically mailed to:
                                                     Bottom of Form



Best Regards,

Mark Frankel
Backenroth Frankel & Krinsky, LLP
800 Third Avenue, Floor 11
New York, New York 10022
(212) 593-1100




                                                              2
